Decree insofar as it denies an application for the appointment of a second temporary administrator affirmed; decree insofar as it denies an injunction restraining the temporary administrator from destroying property of decedent reversed on the law and facts and injunction granted, with costs to all parties appearing, payable out of the estate. Memorandum: We think under the circumstances here shown the injunction should have been granted. All concur. (Appeal from a decree denying an application for the appointment of a second temporary administrator and for an injunction restraining the temporary administrator from destroying property of decedent.) Present - — MeCurn, Vaughan, Kimball, Piper and Wheeler, JJ.